[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 459 
In Matter of Burke v. Cohen (265 N.Y. 210) the distinction between constitutional officers and others was abandoned. The opinion in that case referred to city offices, but the principle upon which that case was decided applies to town officers, so that article X, section 5, of the State Constitution applies to an election to fill a vacancy in a town office. Since subdivision 5 of *Page 461 
461 section 64 of the Town Law (Cons. Laws, ch. 62) conflicts with this constitutional provision, it must be held to be invalid. We pass on no other question.
The order should be affirmed, without costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Order affirmed.